J-S01036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EMIL G. BURAK

                            Appellant                  No. 1079 WDA 2014


              Appeal from the Judgment of Sentence June 3, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0014559-2013


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED JANUARY 30, 2015

        Appellant, Emil G. Burak, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas, following his bench

trial conviction for summary harassment.1 We affirm.

        The trial court opinion sets forth the relevant facts and procedural

history of this case. Therefore, we have no need to restate them.2

        Appellant raises one issue for our review:

           WAS THE EVIDENCE INSUFFICIENT TO PROVE SUMMARY
           HARASSMENT BEYOND A REASONABLE DOUBT WHEN
____________________________________________


1
    18 Pa.C.S.A. § 2709(a)(1).
2
  Appellant timely filed a notice of appeal on July 3, 2014. On August 1,
2014, the court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b), which Appellant
timely filed on August 22, 2014.
J-S01036-15


         [APPELLANT] HAD NO INTENTION TO HARASS, ANNOY, OR
         ALARM THE VICTIM DURING THIS ISOLATED AND BRIEF
         DISPUTE?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Edward J.

Borkowski, we conclude Appellant’s issue merits no relief.    The trial court

opinion discusses and properly disposes of the question presented.      (See

Trial Court Opinion, filed September 16, 2014, at 3-6) (finding: Appellant

engaged in heated discussion with Victim at township meeting; Appellant

became increasingly agitated and upset with Victim during discussion, at

which time Appellant grabbed Victim’s right elbow and upper arm with both

hands; Victim told Appellant he was hurting her, but Appellant squeezed and

twisted Victim’s arm causing Victim immediate pain, discomfort, and alarm;

Victim had bruising and lump on her right arm as result of Appellant’s

actions; Victim called police and sought medical treatment for her injuries;

Victim’s injuries included numbness in several fingers, and shooting pain and

swelling in her elbow; Commonwealth presented evidence that Appellant

acted with intent to harass, annoy, or alarm Victim when he grabbed,

squeezed, and twisted Victim’s arm, which was sufficient to sustain

Appellant’s summary harassment conviction). Accordingly, we affirm on the

basis of the trial court’s opinion.

      Judgment of sentence affirmed.


                                      -2-
J-S01036-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2015




                          -3-
                                                             Circulated 01/05/2015 03:57 PM




                                             ~B!~L
                                               I1Qheny Coun~~Il:IS
                                                           ·Y. ~A.
           IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                              PENNSYLVANIA

        COMMONWEALTH OF PENNSYLVANIA,       CRIMINAL DIVISION

             APPELLEE,

                V.

            EMIL G. BURAK,           CC 201314559
                APPELLANT.

                                     1079 WDA 2014


   a
  l.JJ                               OPINION

--1
l.L..                                FILED BY:

                                     THE HONORABLE
                                     EDWARD J. BORKOWSKI

                                     COPIES TO:
                                     Jessica Herndon, Esq.
                                     Office of the Public Defender
                                     400 County Office Building
                                     Pittsburgh, PA 15219

                                     Michael W. Streily, Esq.
                                     Office of the District Attorney
                                     401 County Courthouse
                                     436 Grant Street
                                     Pittsburgh, PA 15219
                                                                         Circulated 01/05/2015 03:57 PM




        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                           PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,                            CRIMINAL DIVISION

          APPELLEE,

              V.                                         CC 201314559


EMIL G. BURAK,

        APPELLANT.



                                        OPINION

    BORKOWSKI, 1.



                              PROCEDURAL HISTORY

        Appellant, Emil Burak, was charged by criminal information (201314559)

with one count of simple assault, 1 and one summary count of harassment?

        Appellant proceeded to a nonjury trial on June 3, 2014, at the conclusion of

which Appellant was found not guilty of simple assault but found guilty of one

count of summary harassment. Appellant was sentenced that same day to ninety

days probation.

        This timely appeal follows.


118 Pa. C.S. § 2701(a)(I).
2 Thecase was reassigned to the Honorable Edward J. Borkowski after the Honorable Randal
Todd recused himself.


                                                                                             2
                                                                              Circulated 01/05/2015 03:57 PM




                        STATEMENT OF ERRORS ON APPEAL

    Appellant raises the following issue on appeal, and it is set forth exactly as

Appellant framed it:

    a. The evidence was not sufficient to prove beyond a reasonable doubt that Mr.
       Burak committed Summary Harassment against Claire Bryce. Specifically,
       the Commonwealth did not prove that Mr. Burak intended to harass, annoy,
       or alarm Ms. Bryce. Additionally, the Commonwealth did not prove that Mr.
       Burak followed Ms. Bryce about a public place or that he engaged in a
       course of conduct that served no legitimate purpose.

                                            FACTS

       Claire Bryce, who was elected to the Board of Commissioners for Elizabeth

Township, attended a general meeting on September 16, 2013, regarding the

takeover of the Elizabeth Township Sanitary Authority. Appellant attended the

meeting as a concerned citizen of Elizabeth Township. (T.T. 6-8).3 During the open

meeting Appellant made it clear through heated discussion that he disagreed with

Bryce's position on the issue. (T.T. 8, 31, 62, 77-78).

       Following the general meeting, there was a short recess before a closed

executive session was to begin. During this recess Appellant and Bryce found each

other in close proximity to one another. (T.T. 8, 18, 78). Appellant and Bryce

continued their heated discussion about the sanitary authority. Appellant became

increasingly agitated and upset at Bryce and grabbed Bryce's right elbow and


3 The designation "T.T." followed by numerals refers to pages of the Non-Jury Trial Transcript, -
June 3, 2014.


                                                                                                 3
                                                                  Circulated 01/05/2015 03:57 PM




upper arm with both hands. Bryce told Appellant that he was hurting her, and

Appellant squeezed and twisted her arm, which caused Bryce immediate pain,

discomfort, and alarm. (T.T. 9-10, 25-26, 32, 78-79). Once Appellant released

Bryce's arm, Bryce retreated to her desk at the front of the room, and Appellant

left the premises. (T.T. 9,48).

       The following day Bryce had a bruise and lump on her right arm where

Appellant had grabbed and twisted it. Bryce called the police and subsequently

sought medical treatment for her arm. (T.T. 10-11, 20-21). Bryce's injuries

sustained by Appellant's assault caused numbness in several fingers, as well as

shooting pain and swelling in her elbow. Bryce remained under doctor's care at the

time of trial. (T.T. 15-16,25; see also T.T. 79-82). Appellant was charged as noted

hereinabove.

                                  DISCUSSION

      Appellant alleges in his sole claim that the evidence was insufficient to

prove beyond a reasonable doubt that Appellant harassed Claire Bryce. This claim

is without merit.

      The applicable standard of review that applies to sufficiency claims has been

stated thusly:

      Our standard when reviewing the sufficiency of the evidence is
      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when reviewed in the light most favorable to
      the Commonwealth as verdict-winner, are sufficient to establish

                                                                                     4
                                                                         Circulated 01/05/2015 03:57 PM




       all elements of the offense beyond a reasonable doubt. We may
       not weigh the evidence or substitute our judgment for that of
       the fact-finder. Additionally, the evidence at trial need not
       preclude every possibility of innocence, and the fact-finder is
       free to resolve any doubts regarding a defendant's guilt unless
       the evidence is so weak and inconclusive that as a matter of law
       no probability of fact may be drawn from the combined
       circumstances. When evaluating the credibility, and weight of
       the evidence, the fact-finder is free to believe all, part or none
       of the evidence. For purposes of our review under these
       principles, we must review the entire record and consider all the
       evidence introduced.

Commonwealth v. Patterson, 940 A.2d 493, 499 (Pa. Super. 2007) (citations

omitted).

       Here, Appellant alleges that the Commonwealth failed to prove beyond a

reasonable doubt that Appellant intended to annoy, harass, or alarm Bryce. 4 Intent

to harass may be inferred from the totality of the circumstances. Commonwealth v.

Cox, 72 A.3d 719, 721 (Pa. Super. 2013). The evidence presented at trial was

4 Appellant also alleges that the Commonwealth failed to prove that Appellant followed Bryce
about a public place or engaged in a course of conduct that served no legitimate purpose. This
second argument is moot. Appellant was charged with 18 Pa. C.S. § 2709(a)(I), (2), or (3), but
Appellant was convicted under 18 Pa. C.S. § 2709(a)(I). (T.T. 80). These sections are distinct
with separate elements which need to be proven beyond a reasonable doubt:

       (a) A person commits the crime of harassment when, with intent to harass,
           annoy or alarm another, the person:
              (l) strikes, shoves, kicks or otherwise subjects the other
                  person to physical contact, or attempts or threatens to
                  do the same;
              (2) follows the other person in or about a public place or
                  places; [or]
              (3) engages in a course of conduct or repeatedly commits
                  acts which serve no legitimate purpose.

18 Pa. C.S. § 2709(a)(l)-(3).


                                                                                               5
                                                                Circulated 01/05/2015 03:57 PM




sufficient to establish that under these circumstances Appellant acted with the

intent to harass, annoy or alarm Bryce when he grabbed, squeezed, and twisted her

arm. See Commonwealth v. Blackham, 909 A.2d 315,319-320 (Pa. Super. 2006)

(evidence sufficient to establish summary harassment where defendant grabbed

victim's arm and victim had a bruise the next day).

      Appellant's claim is without merit.




                                 CONCLUSION

        Based upon the foregoing, the judgment of sentence imposed by the Trial

Court should be affirmed.


                                             By the Court,




                                                                                   6